Citation Nr: 1622849	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-02 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral leg disability, to include sciatica, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The January 2011 rating decision denied entitlement to a rating in excess of 50 percent for PTSD and denied entitlement to service connection for hypertension and a bilateral leg disability.  A notice of disagreement was received in February 2011, a statement of the case was issued in February 2012, and a substantive appeal was received in February 2012.

In March 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In its March 2015 remand, the Board expanded the issue of entitlement to service connection for a bilateral leg disability to include a claim of entitlement to service connection for a lumbar spine disability.  In this current remand, the Board has now separated the low back and bilateral leg disability claims into separate issues.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to a rating in excess of 50 percent for PTSD.  The record reflects that the Veteran underwent a VA PTSD examination in April 2016 but that the RO has not had the opportunity to review the new evidence and readjudicate the claim.  Because this evidence was added to the claims file by VA, and not submitted by the Veteran or his accredited representative, the Veteran cannot waive initial AOJ review of this evidence.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).  The Board will therefore remand this issue for AOJ consideration of the April 2016 VA PTSD examination report.

The Veteran has also claimed entitlement to service connection for hypertension, to include as aggravated by his service-connected PTSD.  The Veteran underwent a VA examination in May 2015.  The resulting etiology opinion diagnosed hypertension with no secondary complications.  It determined this disability is not caused by or a result of service.  As a rationale, the examiner noted that there were no medical records documenting diagnosis or treatment of hypertension during service or within one year of discharge from service.

The Board notes that the May 2015 opinion does not address the issue of whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  Nor does it address the significance, if any of the blood pressure reading of 140/64 mm Hg that was taken during the Veteran's January 1971 separation examination.  The Board finds that the hypertension claim must be remanded for an opinion that addresses these concerns.  

Finally, the Veteran has claimed entitlement to service connection for a bilateral leg disability, which he essentially contends is related to his repeatedly jumping out of helicopters during active service.  The Veteran also contends that this pain sometimes appears to radiate from his back.  The Board finds that these two claims cannot be resolved based solely on the evidence of record.  Specifically, the Board finds that a remand is required to obtain an opinion that addresses the Veteran's assertions that he injured his back from repeatedly jumping out of helicopters.  Because the bilateral leg disability claim is inextricably intertwined with the low back claim, remand of that claim is necessary as well. 

On remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Send the claims file to a VA examiner with appropriate expertise in order to obtain a supplemental opinion to the May 2015 VA examination report addressing the Veteran's hypertension claim.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well a copy of this REMAND.  The examiner should note in the VA examination report that this action has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Specifically, the examiner is asked to provide an opinion that addresses the following questions:
   
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his military service, to include his service-connected PTSD?  In answering this question, please discuss the significance, if any, of the 140/64 blood pressure reading at the time of his January 1971 separation examination.

(b)  If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (i.e., has progressed at an abnormally high rate) due to or as a result of his PTSD?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's hypertension has undergone an identifiable permanent increase in its severity that is proximately due to or the result of his PTSD.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  Following completion of the first instruction above, arrange for the Veteran to undergo an examination by a qualified examiner to determine the nature and etiology of any current leg and low back disabilities.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any current leg and low back disabilities and should opine whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred during or as a result of his military service, or is otherwise related to service.  For purposes of this opinion, the examiner should accept as credible the Veteran's testimony concerning his activities as a parachutist during service.  The examiner should also either diagnose or rule out a diagnosis of sciatica and should take into account the Veteran's endorsement on his January 1971 separation medical history report of a history of, or current, leg cramps.

A complete rationale for any opinion is required.

4.  After the development requested above has been completed, again review the record, to include the April 2016 VA PTSD examination report and any additional evidence that has been added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




